Case 8:18-cv-01763-MSS-JSS Document 20 Filed 01/03/19 Page 1 of 2 PageID 75




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


  MARVIN BAITY,

           Plaintiff,
  v.                                                   Case No. 8:18-cv-01763-MSS-JSS

  CHASE BANK USA, N.A.,

           Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Marvin Baity (“Plaintiff”),

  and Defendant Chase Bank USA, N.A. (“Defendant”) hereby stipulate and agree:

           1.      to the dismissal with prejudice of the above-captioned lawsuit and

  Plaintiff’s claims asserted in its complaint [Doc. 1] against Defendant, with each party to

  bear its own attorneys’ fees and costs; and

           2.      to entry of a Final Order of Dismissal with Prejudice dismissing this

  lawsuit and Plaintiff’s claim herein with prejudice and closing this case.

  /s/ Jon. P. Dubbeld                             /s/ Scott D. Feather
  (Signed by Filing Attorney with                 Robert M. Quinn
  Permission of Non-filing Attorney)              Florida Bar No. 305898
  Jon P. Dubbeld                                  Scott D. Feather
  Florida Bar No. 105869                          Florida Bar No. 68740
  Swift, Isringhaus & Dubbeld, P.A.               CARLTON FIELDS JORDEN BURT, P.A.
  10460 Roosevelt Blvd N. Ste 313                 P.O. Box 3239
  St. Petersburg, FL 33716                        Tampa, FL 33601-3239
  Telephone: (727) 563-8466                       Telephone: (813) 223-7000
  Facsimile: (727) 255-5332                       Facsimile: (813) 229-4133
  Email: jdubbeld@swift-law.com                   Email: rquinn@carltonfields.com
  Attorneys for Plaintiff Marvin Baity                    sfeather@carltonfields.com
                                                  Attorneys for Chase Bank USA, N.A.




  116514285.1
Case 8:18-cv-01763-MSS-JSS Document 20 Filed 01/03/19 Page 2 of 2 PageID 76




                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 3, 2019, I electronically filed the foregoing

  with the Clerk of Court by using the CM/ECF System, which will serve a copy on the

  filing users.


                                                      /s/ Scott D. Feather
                                                       Attorney




  116514285.1                               -2-
